UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.
                                Before
               R.Q. WARD, J.R. MCFARLANE, T.J. STINSON
                       Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                         AARON L. LANE
            CULINARY SPECIALIST SEAMAN (E-3), U.S. NAVY

                           NMCCA 201300479
                       GENERAL COURT-MARTIAL


Sentence Adjudged: 29 August 2013.
Military Judge: CAPT Brian Lansing, JAGC, USN.
Convening Authority: Commander, Navy Region Mid-Atlantic,
Norfolk, VA.
Staff Judge Advocate's Recommendation: CDR S.J. Gawronski,
JAGC, USN.
For Appellant: CAPT Stephen White, JAGC, USN.
For Appellee: CDR Christopher Van Brackel, JAGC, USN; Maj
Crista Kraics, USMC.

                              30 June 2014

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:
     A military judge sitting as a general court-martial
convicted the appellant, pursuant to his pleas, of one
specification of possession of child pornography, in violation
of Article 134, Uniform Code of Military Justice, 10 U.S.C. §
934. The military judge sentenced the appellant to confinement
for 2 years, forfeiture of all pay and allowances, reduction to
pay grade E-1, and a dishonorable discharge. The convening
authority approved the sentence as adjudged. Pursuant to a
pretrial agreement, the convening authority suspended
confinement in excess of 18 months.
     On appeal, the appellant raises two assignments of error.
First, he argues that there is a substantial omission from the
record of trial due to the absence of the court-martial
convening order.1 Second, he argues that his sentence is
inappropriately severe in light of his military service and the
facts of his case. We disagree. We conclude that the findings
and the sentence are correct in law and fact, and that no error
materially prejudicial to the substantial rights of the
appellant was committed. Arts. 59(a) and 66(c), UCMJ.

     We review sentence appropriateness de novo. United States
v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006). We engage in a review
that gives “‘individualized consideration’ of the particular
accused ‘on the basis of the nature and seriousness of the
offense and the character of the offender.’” United States v.
Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (quoting United States
v. Mamaluy, 27 C.M.R. 176, 180-81 (C.M.A. 1959)).

     Turning to the facts of this case, we conclude that the
appellant’s sentence is appropriate under the circumstances.
Using the file sharing software known as “Frostwire” and
“Limewire”, the appellant searched for pornography using the
search term “Lolita” and downloaded a number of videos,
including videos of children engaging in sexually explicit
conduct. Record at 106-08. Although he recognized that these
videos contained child pornography, he chose to retain them on
his computer for continued viewing. Id. at 122.
     The National Center for Missing and Exploited Children
(NCMEC) determined that three of the 44 videos analyzed
contained 12 series of known child sexual exploitation victims.
These videos portray, inter alia, young girls engaging in sexual
acts with adult men. Prosecution Exhibit 1 at 2.
     We have given due consideration to the appellant’s record
of service and the nature of his offense. We conclude that the
approved sentence is appropriate under the circumstances. To
grant relief at this point would be engaging in clemency, a
prerogative reserved for the convening authority, and we decline

1
  The record of trial was originally missing the court-martial convening order
cited in the charge sheet as order 1-13, dated 4 January 2013. On 16 April
2014, the Government submitted a motion to attach Convening order 1-13 dated
4 January 2013, which we granted. Consequently, the record of trial is now
complete.

                                      2
to do so. United States v. Healy, 26 M.J. 394, 395-96 (C.M.A.
1988). We are convinced that justice was done and that the
appellant received the punishment he deserved.

    The findings and the sentence are affirmed.

                               For the Court



                               R.H. TROIDL
                               Clerk of Court




                               3